Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 1/6/22. Claims 2, 4-8, 12, 14-15, 17-20 are cancelled.



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US PG Pub 20090107853), hereinafter referred to as Tan and further in view of Koros (US 20110011803), hereinafter referred to as Koros.

With respect to claim 1, Tan teaches a hydrogen pressure tank to provide hydrogen from a fuel cell system (Figures 1-4, paragraph 2 with tank shown as storage container 180, paragraph 42), the hydrogen pressure tank comprising:
a pressure-resistant storage container (the tank is stored at low pressure, paragraph 6, but the tank must be able to withstand elevated pressures, paragraph 7, paragraph 43-45), 
a first metal hydride arranged inside the storage tank to bond hydrogen (the hydrogen storage material is a metal hydride storage, paragraph 50 which would be understood to be hydrogen bonded to metal hydride); and a polymer material comprising (a foam member is provided a resilient member made of polymer material 266, paragraph 59-60).

Tan does not teach the polymer is an elastomer mesh having a three-dimensional webbed structure that includes webs and node points, wherein the first metal hydride is bound to the webs, the node points, or both.

Koros teaches a polymer matrix material (110, 130, 140) comprising an elastomer (para. 50) foam (porous structure with pores 140, therefore meets the requirements of a foam) having a webbed structure (of 110 as shown in Figs. 1-2), wherein the first metal hydride (120, 125) is bound in pores (para. 43 notes that the absorbent is bonded in the pores and states “the plurality adsorbent particles need not be highly bonded to the polymer matrix”, however, the metal hydride is still bound within the pathways or pores 140) of the webbed structure of the elastomer foam (110, 130, para. 50).  

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Koros to have modified the resilient member (polymer foam) of Tan to have been a foam matrix (thus a webbed structure) formed of an elastomer based on the teaching of Koros since it has been shown that a simple substitution of one known element (a distribution of polymer foam material) for another (a polymer matrix formed of elastomer) to achieve predictable results is obvious whereby providing the material in a matrix form which the hydride is distributable 


With respect to claim 3, Tan as modified teaches matrix material is permeable to hydrogen (paras. 26 and 36, of Koros, as the matrix material is designed to have the medium flow through it which would be understood to include hydrogen).

With respect to claims 9, and 10, Tan as modified does not teach the pressure is in a range from 10 MPa to 70 MPa, and more specifically 35 Mpa to 70 Mpa.  Though it is known that hydrogen storage tanks of other types experience pressure us up to 10000 psig.

Tan teaches that the hydrogen storage container can contain pressures at pressures of greater than 500 psig but does not teach the specific pressure the tank is able to contain.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the storage container of Tan able to contain pressure up to 35 to 70 MPa since it has been held that since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, applicant has placed no criticality on this limitation, citing that the pressure could be 10 or 70 MPa or 35 to 70 MPa (page 3).


With respect to claim 11, Tan teaches motor vehicle, comprising a fuel cell system including a hydrogen pressure tank including (Figures 1-4, paragraph 2 with tank shown as storage container 180, paragraph 42, which is useable for a vehicle, paragraph 7 as a fuel cell, paragraph 2), the hydrogen pressure tank comprising:
a pressure-resistant storage container (the tank is stored at low pressure, paragraph 6, but the tank must be able to withstand elevated pressures, paragraph 7, paragraph 43-45), 
a first metal hydride arranged inside the storage tank to bond hydrogen (the hydrogen storage material is a metal hydride storage, paragraph 50 which would be understood to be hydrogen bonded to metal hydride); and a polymer material comprising (a foam member is provided a resilient member made of polymer material 266, paragraph 59-60).

Tan does not teach the polymer is an elastomer mesh having a three-dimensional webbed structure that includes webs and node points, wherein the first metal hydride is bound to the webs, the node points, or both.


Tan does not teach a polymer matrix material comprising an elastomer foam having a webbed structure, wherein the first metal hydride is bound in pores of the webbed structure of the elastomer foam.

Koros teaches a polymer matrix material (110, 130, 140) comprising an elastomer (para. 50) foam (porous structure with pores 140, therefore meets the requirements of a foam) having a webbed structure (of 110 as shown in Figs. 1-2), wherein the first metal hydride (120, 125) is bound in pores (para. 43 notes that the absorbent is bonded in the pores and states “the plurality adsorbent particles need not be highly bonded to the polymer matrix”, however, the metal hydride is still bound within the pathways or pores 140) of the webbed structure of the elastomer foam (110, 130, para. 50).  




With respect to claim 13, Tan as modified teaches matrix material is permeable to hydrogen (paras. 26 and 36, of Koros, as the matrix material is designed to have the medium flow through it which would be understood to include hydrogen).

With respect to claim 16, Tan teaches a fuel cell system including a hydrogen pressure tank including (Figures 1-4, paragraph 2 with tank shown as storage container 180, paragraph 42, which is useable for a vehicle, paragraph 7 as a fuel cell, paragraph 2), the hydrogen pressure tank comprising:
a pressure-resistant storage container (the tank is stored at low pressure, paragraph 6, but the tank must be able to withstand elevated pressures, paragraph 7, paragraph 43-45), 
a first metal hydride arranged inside the storage tank to bond hydrogen (the hydrogen storage material is a metal hydride storage, paragraph 50 which would be understood to be hydrogen bonded to 

Tan does not teach the polymer is an elastomer mesh having a three-dimensional webbed structure that includes webs and node points, wherein the first metal hydride is bound to the webs, the node points, or both.


Tan does not teach a polymer matrix material comprising an elastomer foam having a webbed structure, wherein the first metal hydride is bound in pores of the webbed structure of the elastomer foam.

Koros teaches a polymer matrix material (110, 130, 140) comprising an elastomer (para. 50) foam (porous structure with pores 140, therefore meets the requirements of a foam) having a webbed structure (of 110 as shown in Figs. 1-2), wherein the first metal hydride (120, 125) is bound in pores (para. 43 notes that the absorbent is bonded in the pores and states “the plurality adsorbent particles need not be highly bonded to the polymer matrix”, however, the metal hydride is still bound within the pathways or pores 140) of the webbed structure of the elastomer foam (110, 130, para. 50).  

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Koros to have modified the resilient member (polymer foam) of Tan to have been a foam matrix (thus a webbed structure) formed of an elastomer based on the teaching of Koros since it has been shown that a simple substitution of one known element (a distribution of polymer foam material) for another (a polymer matrix formed of elastomer fibers, which would be a mesh) to achieve predictable results is obvious whereby providing the material in a matrix form which the hydride is distributable through would be obvious as they are both known ways of providing a polymer distribution and would still allow the resilient member of Tan to be present.  Thus in Tan as modified a webbed structure would be provided as the matrix based on the teaching of Koros which would have webs and node points (as they are a required aspect of a webbed structure) and the metal hydride would .

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan/Koros and further in view of Torgersen et al. (US 7166150), hereinafter referred to as Torgersen.

With respect to claim 21, Tan does not teach the first metal hydride is sodium aluminum hydride.

Torgersen teaches that one hydride used in a hydrogen storage material includes a sodium alumni hydride as it can be used to enhance the storage material property of another hydride (Column 5, lines 2-20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have utilized sodium aluminum hydride as a first metal hydride in a composition of hydrides used for storage in Tan based on the teaching of Torgersen as using sodium aluminum hydride as a composition provides better storage than using just a single material for storage.




Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 

Applicant argues page 7 that “Korros, Figure 1B clearly illustrates that lumen (150) is a separate structure than polymer matrix 130, tortuous pathways 140, and absorbent material 120” and thus “any disclosure in Korros relating to a core disposed within the lumen 150 is not applicable to polymer matrix 

While paragraph 50 may discuss the structure of the core in the lumen, it does is used to describe the structures that can be used in the system.  Going back to paragraph 43 the polymer of the tortuous pathways and the polymer matrix (13) which applicant has not argued against that they are bound within the elastomer matrix (110/130, paragraph 43 which is described to me a polymer network and then in paragraph 45 is clearly an elastomer).  As such, although paragraph 50 may not recite this structure, paragraph 43 does recite the polymer matrix, which renders the teaching in regards to the polymer matrix valid, as paragraph 45 further describes the teaching of paragraph 43 of Korros, and it is clear in Korros that using a polymer matrix is known and using one of an elastomer foam is also known by Korros.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763